Citation Nr: 1016353	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected erythema multiforme, oral 
lesions.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The Veteran requested a hearing before the decision review 
officer on his substantive appeal in March 2007, however, 
withdrew his request in August 2009.

In a January 2008 rating decision, the RO increased the 
evaluation for the service-connected erythema multiforme 
disability from 0 to 10 percent disabling, effective May 26, 
2006.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993), 
the Veteran will generally be presumed to be seeking the 
highest rating available, and it follows that a partial grant 
of an increased rating does not terminate an appeal.  

The Board remanded the Veteran's appeal in October 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for erythema multiforme, other than oral lesions, 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and that issue is 
referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's erythema multiforme, oral lesions, is 
manifested by recurrent episodes during the past 12 months; 
it has not required intermittent systemic immunosuppressive 
therapy.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for erythema multiforme, oral lesions, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7827 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA outpatient treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Substantially compliant notice was sent in letters dated in 
June 2006, January 2008 and July 2008.  The claim was 
readjudicated in a February 2010 supplemental statement of 
the case.  Mayfield, 444 F.3d 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations to assess the 
severity of his erythema multiforme, and assisted the Veteran 
in obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected 
erythema multiforme disability.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In a February 1994 rating decision, service connection was 
granted and a noncompensable rating assigned for erythema 
multiforme, oral lesions.  In that decision, the RO noted the 
Veteran's in-service treatment of ulcerative lesions of the 
lips, gingival buccal mucosa and throat.  In the same 
decision, the RO specifically denied service connection for a 
rash on the back and anterior chest wall. 

In May 2006, the Veteran submitted a claim for compensation 
on which he identified the disability as erythema multiforme.  
The RO treated that as a claim for increase and in the 
September 2006 rating action on appeal, denied the claim for 
increase.  The Veteran disagreed with that decision and in a 
January 2008 rating decision, the RO increased the rating to 
10 percent, effective May 26, 2006.  


In October 2009, the Board remanded the claim to the RO with 
instructions that the RO clarify the extent of the service-
connected disability and obtain medical evidence necessary to 
rate the service-connected condition only.  A July 2006 VA 
examination detailed a dermatological examination of the 
body, without reference to oral lesions or any history 
thereof.  

In a December 2009 deferred rating, a Decision Review Officer 
at the RO noted that, after review of the 1994 rating 
decision, the only service connection condition is erythema 
multiforme, oral lesions.  In a December 2009 letter to the 
Veteran, the RO noted that his service-connected disability 
was limited to oral lesions only. 

Erythema multiforme is rated under Diagnostic Code (DC) 7827.  
Under DC 7827, a 10 percent rating is warranted for recurrent 
episodes occurring during the past 12-month period that 
respond to treatment with antihistamines or sympathomimetics, 
or one to three episodes occurring during the past 12-month 
period requiring intermittent systemic immunosuppressive 
therapy.  A 30 percent rating is warranted if there are 
recurrent episodes occurring at least four times during the 
past 12-month period, and intermittent systemic 
immunosuppressive therapy is required.  A 60 percent rating 
is warranted if there are recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite ongoing immunosuppressive therapy.  In addition, 
depending upon the predominant disability, the disability may 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DC 7801, 7802, 7803, 7804, or 7805).  38 
C.F.R. § 4.118, DC 7827.

As indicated above, the Veteran is currently rated under 38 
C.F.R. § 4.118, DC 7827.  In determining whether the next 
higher 30 percent rating is warranted, the pertinent evidence 
of record has been reviewed and a discussion of such evidence 
follows.  

In July 2006, the Veteran underwent a VA examination at which 
time, the Veteran reported that he developed a skin rash on 
his face in 1972, which involved his back, as well as his 
lips and mouth.  The Veteran reported that over the years, he 
has continued to experience flare-ups of the rash on 
unexposed areas of the skin.  His flare-ups occur two to 
three times per year with itching and redness, lasting for up 
to one month; the rash resolving with the use of calamine 
lotion and Benadryl.  The Veteran has not sought treatment 
for his skin condition from VA since 2004.  Physical 
examination was limited to the body, with no reference to the 
mouth.  The examiner concluded that the Veteran's erythema 
multiforme is not present at this time, indicating that the 
total body surface area involved is 0 and the exposed area of 
the body is also 0.     

In March 2007, a member of the Veteran's family submitted a 
statement on behalf of the Veteran, indicating, that she has 
known the Veteran since November 1975, and since that time, 
the Veteran has suffered from skin disease, which causes him 
extreme pain.  C.H reported that she witnesses the Veteran 
suffering from the condition, as he has had hives, scabs, and 
discomfort.  

In a May 2007 VA outpatient treatment record, the Veteran 
reported a history of erythema multiforme, and requested a 
refill of Benadryl and another unknown cream.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in December 2009.  At the time, the Veteran 
reported a history erythema multiforme.  He reported that he 
experiences outbreaks approximately four to six times a year 
since he has been treated with Acyclovir.  Prior to the 
Acyclovir, he experienced approximately 12 breakouts per 
year.  The Veteran is currently taking Acyclovir and 
indicated that he feels that he may be developing a breakout 
today.  He reported that his last breakout was two months 
ago.  

Prior to examination, the examiner reviewed the Veteran's 
claims file, and indicated that the Veteran developed 
erythema multiforme in 1973 or 1974 in service, at Ft. 
Campbell, Kentucky and was treated with Benadryl for the 
itching, and provided cream for the inside of his lips.  The 
examiner indicated that the Veteran's condition resolves 
after two weeks of treatment and returns in about two months.  
The examiner noted that this pattern has continued since 
separation from service, in 1975, to the present.  The 
examiner noted that the Veteran's last breakout was two or 
three months ago.  The examiner indicated that when the 
Veteran has an oral breakout, he has difficulty eating.   

On examination, the Veteran did not have oral lesions on his 
lips, gingival buccal mucosa, or throat, however, he had 
lesions elsewhere; there were no visible lesions.  In the 
past 12 months, the examiner noted that the Veteran has been 
treated for erythema multiforme with Acyclovir four or more 
times, which he takes on a daily, constant, and on a systemic 
basis, however, the treatment is not immunosuppressive or a 
corticosteroid.  The examiner reported that the Veteran 
responds to the Acyclovir treatment.  The examiner diagnosed 
the Veteran with erythema multiforme in remission, probably 
secondary to H. Simplex, noting, that the dermatological 
clinic refers to the Veteran's condition as H. Simplex 
manifested as erythema multiforme.  

Upon review of the evidence of record, the Board finds that 
the Veteran's disability,  erythema multiforme, is 
appropriately rated under DC 7827.  Based on the foregoing 
medical evidence and statement from C.H., the evidence does 
not show the Veteran's erythema multiforme disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for the next higher 30 percent rating under DC 
7827.  While the December 2009 VA examination demonstrates 
that the Veteran has experienced recurrent episodes occurring 
at least four times during the past 12 month period and his 
treatment is intermittent and systemic, it did not show that 
the Veteran's condition requires immunosuppressive therapy.  
Specifically, the examiner indicated that the Veteran takes 
Acyclovir, which he indicated is not immunosuppressive.

As the criteria for a 30 percent rating under DC 7827 have 
not been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The discussion above reflects that the symptoms of the 
Veteran's disability are contemplated by the applicable 
rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required and referral for an extraschedular 
rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected   erythema multiforme, is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


